Title: [July 1787]
From: Adams, John Quincy
To: 



      Sunday July 1st. 1787.
      
      
       Attended Mr. Wibird all day: in the afternoon, four children were baptised. We remain’d after meeting to hear the singing. Read some of Bolingbroke’s metaphysical speculation in the evening. Dull times.
      
      

      2d.
      
      
       Miss Betsey and her brother pass’d the afternoon at Mrs. Quincy’s. I was quite indolent and idle almost all day.
       I was walking alone in the church-yard, rambling through the grass which waves unmolested over the alternate hillock, and reading or endeavouring to read the inscriptions, which love and friendship have written on the simple monuments, which the indefatigable hand of Time, had nearly worn out, and as if envious even of their humble pretence to fame, had scatter’d over with moss. I was startled by a rustling noise, look’d round and saw a large snake, winding himself along between the bending blades. I pursued him, but he soon found his hole, into which he slip’d and escaped my pursuit. Was it the genius of the place? Or was it the guardian spirit of any one whose bones are here deposited? Yet methinks, if it were a gentle spirit, some more amiable shape than that of a serpent might have been assumed; some shape, which might engage the affections, and call forth the soft and pleasing passions.
      
      

      3d.
      
      
       At about 8 this morning I went set off with my Cousin, for Cambridge, where we arrived, just after 10. At 11 the exhibition began, with the Latin Oration by Prescott. It was upon the military art, and the composition appeared to be very good, but it was not very well deliver’d: this person indeed was never form’d for an Orator. This part was followed by a forensic disputation, upon the question, whether the conduct of mankind in general is much influenced by a prospect of future reputation? between Grosvenor and Baxter. The former appeared to much better advantage than his opponent. Both introduced perhaps more scripture than was necessary. The syllogistic dispute came on next by Weld respondent. Bradbury, Churchill and Payne opponents. The question was, whether the approbation of conscience makes any action virtuous. This was followed by the dialogue between Haven and Thayer both of which spoke very well. Cutts delivered the greek Oration and Kirkland the Hebrew, and both were approved; the literary performances closed with the English Oration, by Gordon, the subject was patriotism. It was well written, and well spoken; though he took rather too high a pitch of voice, and imitated Mr. Otis rather too much. An anthem was sung, and several pieces of music perform’d extremely well.
       I dined with Mr. Andrews in company with a number of other gentlemen; among the rest several of his class mates. Cranch went over to Mystic, and pass’d the evening there, but as I had some business to transact I remain’d at Cambridge.
      
      

      4th.
      
      
       Breakfasted with Forbes, and at ten o’clock set off for Boston in company with Clark: as soon as I got into town I went to the chapel, where Mr. Dawes was delivering the anniversary Oration; but he had almost finished, when I got there. He closed very prettily: after which his ode to independence, set to music by Mr. Selby was perform’d: from thence I went immediately to the old brick meeting house, where another Oration was deliver’d by Genl. Brooks, for the Society of the Cincinnati. It was cautious and well guarded: but although the claws of the eagle may be concealed or withdrawn, they are always ready as a weapon to attack or to defend, whenever an opportunity shall present itself. After he had done, I went up to the common, in order to see the military parade. It is surprizing what a martial spirit has been raised in this capital within these twelve months; on the last anniversary of independence; a few undisciplined militia, with as many colours of dress as there were men, would scarcely have been collected; whereas this day, there appeared, no less than six independent companies besides a regiment of militia, all in their respective uniforms. They paraded and exercised on the common till four o’clock. It was three, before I went off, to dinner with Mr. E. Freeman. I was with him the greater part of the afternoon; saw the Companies again, who at about 5 o’clock, march’d down State street, and up again, with which they closed their exercices. I drank tea at Mr. Foster’s and at seven o’clock, we mounted our horses, and return’d to Braintree: we got home just after nine.
      
      
       
        
   
   Thomas Dawes, An Oration Delivered July 4, 1787, at the Request of the Inhabitants of the Town of Boston .. ., Boston, 1787. Dawes was a Boston lawyer (Hist. of Suffolk County, Mass.,Professional and Industrial History of Suffolk County, Massachusetts, Boston, 1894; 3 vols. 1:246).


       
       
        
   
   William Selby, British-born composer and organist at King’s Chapel (David McKay, “William Selby, Musical Émigré in Colonial Boston,” Musical Quarterly, 57:609–627 [Oct. 1971]).


       
       
        
   
   John Brooks, An Oration, Delivered to the Society of the Cincinnati..., Boston, 1787.


       
      
       

      5th.
      
      
       Mrs. Cranch and Miss Betsey, went to Boston this morning, and propose not to return till Saturday. I read partly through, Wraxall’s tour into the northern parts of Europe which is much inferior to Moore and Brydone. These letters are full of incidents which however interesting they may have been to the author, are not so in the least, to the public. His observations appear very superficial, and such as any youth might naturally make at the age of 19. We were going to walk in the evening, but were called back by the arrival of Mr. Tufts, and Miss Lucy Jones. They stay’d however but about a quarter of an hour, and proceeded to Weymouth.
      
      
       
        
   
   Nathaniel William Wraxall, Cursory Remarks Made in a Tour through Some of the Northern Parts of Europe..., London, 1775.


       
       
        
   
   Patrick Brydone, A Tour through Sicily and Malta..., 2 vols., London, 1774 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 73).


       
       
        
   
   A niece of Cotton Tufts, who later married Joshua Cushman, one of JQA’s classmates (Henry Wyles Cushman, A Historical and Biographical Genealogy of the Cushmans..., Boston, 1855, p. 185).


       
      
      

      6th.
      
      
       Finished Wraxall’s tour, and am confirm’d in the opinion I had formed of it: the poor young man, is really to be pitied, when the tenderness of his heart, is always ready to overflow at the sight of a female. His great ardor in the pursuit of knowledge is very laudable, and would be equally meritorious if he had not said so much of it.
       The weather was extremely warm.
       Miss Charlotte Apthorp came in the evening and pass’d a couple of hours here.
      
      

      7th.
      
      
       Mrs. Cranch and Miss Betsey return’d from Boston this evening.
       
        A ballad, founded on fact.
        
         Now ponder well, ye students sad,
         The words which I shall write,
         The people of the town are mad,
         And ready for the fight.
        
        
        
         T’was once upon a sabbath day
         A day, which you shall rue
         That parson H——d could not pray
         And laid the fault to you,
        
        
         And when with melody of heart,
         The people rose to sing
         A noise was heard from every part,
         Which made the Church to ring.
        
        
         And, what can scarcely be believ’d
         Though I the truth attest
         E’en Foxcroft’s voice was scarce perceiv’d
         Discordant with the rest.
        
        
         No wonder then his pious rage
         Burst forth into a flame,
         He vow’d an holy war to wage,
         And Winthrop did the same.
        
        
         Thus by the hand of mighty power
         Which good from evil draws,
         Men who were ne’er devout before
         Espouse religion’s cause.
        
        
         “A seperation must ensue,
         Cries Winthrop all on fire,
         Or I will surely quit my pew,
         And from the church retire
        
        
         “What satisfaction can I reap
         From either pray’r or sermon
         If I am thus bereft of sleep,
         By this audacious vermin.”
        
        
         “My voice, no longer will I raise”
         The worthy Foxcroft said
         “The lord, no longer will I praise,
         If such a noise be made
        
        
         “No more the accents of my tongue,
         Shall you, with rapture hear
         No more the harmony of song
         Shall please the ravish’d ear.”
        
        
        
         “Oh spare, (cried Winthrop,) spare that threat
         For should it once, be known,
         They soon would make a noise as great
         Or greater than your own.
        
        
         “Refer the matter to the laws
         And I can surely find,
         A Witness in the pious cause
         Just suited to my mind
        
        
         “On any two that we shall name,
         The punishment must fall,
         To save religion’s injur’d fame
         Let them atone for all.”
        
        
         Yet after all, our pious friends,
         The people of the town,
         Found they could not obtain their ends
         And laid the matter down.
        
        
         A mountain once, as I am told,
         The pangs of child-birth felt,
         Her moanings frighten’d young and old
         Who near the borders dwelt.
        
        
         Full long the mountain had remain’d
         In this distressful plight,
         And when her pains were at an end,
         A mouse was brought to light.
        
       
      
      
       
        
   
   Presumably this was written by JQA and is the piece to which he refers in his entry for 24 Jan. 1788 (below).


       
       
        
   
   Rev. Timothy Hilliard, minister of the First Church in Cambridge.


       
       
        
   
   John Foxcroft, a justice of the peace and county registrar of deeds, whose suspected sympathy for the British lost him his positions. Foxcroft continued to live in Cambridge a life of “luxurious idleness,’’ and students remembered his loud voice while singing hymns and psalms in services at Hilliard’s church (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 14:268–270).


       
       
        
   
   James Winthrop, the college librarian. On student antipathy toward Winthrop, see his sketch in the Descriptive List of Illustrations, No. 2.


       
      
      

      8th.
      
      
       I did not attend meeting this day.
       We had a thunder shower in the afternoon. Tired to death of living thus doing nothing. On many accounts I wish Commencement was over.
      
       

      9th.
      
      
       Mr. and Mrs. Cranch went to Boston this morning, and return’d in the evening.
       Arose at 8 o’clock, breakfasted at 9; after which I loiter’d and rambled about till 1. Dined; after dinner, smoked a pipe; slept till 6. Drank tea: play’d upon the flute, and sung all the evening. Supped at 10. Went to bed.
       This is my history at present: is it not an edifying manner of passing one’s time.
      
      

      10th.
      
      
       All the forenoon out, shooting birds. Much fatigued. At about three this afternoon, we had the smartest thundershower, that I have seen within these two years. Clear’d up again in the evening.
      
      

      11th.
      
      
       This day completes my twentieth year: and yet I am good for nothing, and cannot even carry myself forward in the world: three long years I have yet to study in order to qualify myself for business: and then—oh! and then; how many more years, to plod along, mechanically, if I should live; before I shall really get into the world? Grant me patience ye powers! for I sicken, at the very idea: thus is one third of a long life employ’d in preparing to act a part during another third; and the last is to be past in rest and quiet waiting for the last stroke, which places us just where we were 70 years before. Vanity! Vanity! all is vanity and vexation of spirit.
      
      

      12th.
      
      
       Mr. Cranch and his Son went to Boston this morning: my Cousin proposes to go this night to Cambridge, and return home to-morrow. For my own part I have spent my time this day as usual. I have even discarded thought, and live more like any of the domestic animals, than like a man.
      
      

      13th.
      
      
       I found something to do, this forenoon, and have pass’d it with less tediousness, than any for several weeks.
       
       Went over to Weymouth and dined with Doctor Tufts. Conversed with him upon a variety of subjects. Came away just after Sunset: I found the two Miss Apthorp’s at my uncle’s and my Cousin return’d, when I got home.
       There was a bright northern light this evening.
      
      

      14th.
      
      
       Went with my cousin in the forenoon to the meeting house, in order to exercice ourselves in speaking our pieces.
       This evening, our classmate Willard came here from Cambridge, and proposes passing Sunday with us.
      
      

      15th.
      
      
       I attended meeting the whole day, and heard Mr. Everett of Dorchester. He prays well and preaches good sermons, but is destitute of the smallest spark of animation. Willard after meeting went this evening to the upper parish, whence, he intends to return to Cambridge to-morrow morning.
      
      

      16th.
      
      
       This morning at about 10 o’clock, in the midst of the rain, I mounted on horse-back and went to Cambridge: here I arrived at about half after twelve. Found several of my Class-mates already arrived: dined at Braddish’s: after dinner I went to Freeman’s chamber and found him and Little, both there. We went down to get the key of the meeting house; in order to speak our parts: we could not find a key: as we were returning to College, we met Mr. Pearson, near the meeting-house. He said he was just going to college to find some one of our Class upon a subject of some consequence, and desired us to go with him to his house. When we were there he told us, he had just heard that our classmate; Burge, was here last week, and inform’d the President he should not be able to pay his bills, nor should he come to Commencement. Mr. Pearson, said he felt particularly interested in the case of Burge, whose circumstances were peculiarly unfortunate, and who had formerly been one of his pupils; after premissing these, and several observations he finally told us, that if we would engage, to send for burge, and have him here before commencement, he would advance the money for the payment of his bills.
       In the midst of a violent thunder shower we immediately went up to college, and endeavoured to discover, which direction Burge had taken when he went from here; but of this no-body could inform us: upon this Freeman gave up all further hopes and left us: but as soon as the shower was over I went with Little and endeavoured to find a person, who would undertake to go immediately to Hollis; where we think it probable that Burge is at present. Blake 1st. the Sophimore, finally agreed to go, and we immediately set about getting an horse: after some difficulty, we found one; and notwithstanding several other delays, Blake finally set off for Hollis at just 9 this evening: he has to go 45 miles, and then there is a chance, that he will not find Burge, who must be here within 36 hours, and have all his bills paid, in order to get his degree. The probability is not much in our favour: but any thing ought to be done, when there is a prospect of saving a classmate.
       I was employ’d this evening in preparing for Commencement.
      
      

      17th.
      
      
       Breakfasted and dined with Mr. Andrews, in company with Mr. Thomson, who is studying law, with Mr. Parsons.
       Mr. and Mrs. Shaw were at our chamber this afternoon, and lodge in town to-night. Very busy all the afternoon and evening, till Mid-night, in preparing for Commencement. At about 7 o’clock Blake arrived here with Burge, after riding 90 miles in 22 hours: this success affords me inexpressible pleasure; the satisfaction I feel, in having been instrumental to save a worthy and unfortunate class-mate from losing a degree, would be sufficient to compensate for thrice the trouble and expence I have been at, in this case: happy should I be, if I were in a situation to relieve several other class-mates who are so much indebted that they have not the least prospect of paying their bills: four or five, I fear will fail.
      
      

      Wednesday July 18th. Commencement Day.
      
      
       At about 11 o’clock the procession began from the door of Harvard. The succeeding Classes went before us; and we preceded the President and fellows of the University, who, were follow’d 
        
        
         by the governor and council of the Commonwealth: the company of light horse, headed by Coll. Swan, were drawn up before the meeting house. As soon as we all got placed, the president opened the Ceremony by prayer: the performances then were delivered, in the order, in which they are mentioned, (page 242) except that Cranch spoke an Oration instead of a forensic. When it came to my turn to speak I delivered the following piece.
       
        
         
          An Oration. Upon the importance and necessity of public faith, to the well-being of a Community.
          The solemnity of the present occasion, the numerous concourse of this brilliant audience, and the consciousness of my own insufficiency, all conspire, to fill my breast, with terrors hitherto unknown, and although my heart would fondly cherish the hope, that the candor, and indulgence, which have ever been the distinguished characteristics of this assembly, will at this time be exerted, yet, this involuntary palpitation expresses fears which cannot be subdued.
          Suffer me however, while the united powers of genius and of science are here display’d by others for your entertainment, to call your attention for a few moments to a subject of the utmost importance to our country, and to every individual as a citizen.
          To every reflecting mind the situation of this Commonwealth, for some months past, must have appeared truly allarming. On whatever side we turn our anxious eyes, the prospect of public affairs is dark and gloomy: the distressing scarcity of a circulating medium has been continually increasing: the violent gust of rebellion is scarcely dissipated, and threatning clouds of sullen discontent are still lowering round the horizon; luxury and dissipation, like baneful weeds have obstructed the growth of all our useful virtues; and although the hand of patriotism, has of late been stretch’d forth to crop the noxious plant, yet the fatal root, still lies lurking beneath the surface: the bonds of union which connected us with our sister States, have been shamefully relaxed by a selfish and contracted principle, and the sails of commerce furled within our ports, witness the lamentable declension of our trade.
          At this critical period, when the whole nation is groaning under the intolerable burden of these accumulated evils, and while the most tremendous calamities are suspended, by a slender thread over our heads, it is natural to enquire, what were the causes which tended to reduce the commonwealth, from a state of happiness and prosperity to the deplorable situation in which we now behold it placed, and what measures might still be adopted, to realize those happy days of national wealth and honour, which the glorious conclusion of a just and successful war, seemed to promise.
          In this enquiry, the first question which will naturally occur must be, what is the situation of our national credit? and what are the dispositions of our fellow citizens, with respect to the fulfillment of those engagements, which in times of difficulty, and danger, in times “when the souls of men were tried” they were under a necessity of contracting? And let me ask, can any man whose generous soul disdains every base sentiment of fraud or injustice, answer these questions without dropping a tear of shame, or uttering an expression of indignation? Will he not be constrained to acknowledge, that the divine enthusiasm, and the undaunted patriotism, which animated the bosoms of his countrymen, in their struggle for liberty, has abandoned many so soon as they had attained the darling object of their wishes? But what is liberty, and what is life, when preserved by the loss of honour? Would not the most abject state of slavery to which tyranny and oppression could have reduced a people, have been preferable to standing as an independent nation exposed to the scorn, the reproach, and the derision of mankind. Forbid it Heaven, that this should be our fate! From the well known honour and integrity of the distinguished patriot, who by the suffrages of a free people, has repeatedly been called to fill the seat of government, and from the present dispositions of the majority, of my countrymen, I would still hope, that they will adhere inviolably to every maxim of justice and equity; yet, an indolent carelessness, a supine inattention to the solemn engagements of the public are but too conspicuous among us: numbers indeed, without even assuming the mask of dissimulation, openly avow their desire to evade the performance of those engagements, which they once esteemed supremely sacred.
          It is frequently suggested, that nations are not subjected to those laws which regulate the conduct of individuals; that national policy commands them to consult their own interests; though at the expence of foreigners, or of individual citizens; that it is the duty of every government to alleviate the distresses of the people over whom it is placed, and in short that a violation of the public faith could not subject any individual to censure: but an idea, so palpably absurd can be formed upon no other principle, than the probability of escaping the punishment due to the most flagrant enormities: one of the basest principles which can blacken the human heart: the principle, which impels the hand of the lawless ruffian, and directs the dagger of the midnight assassin. Can it be pretended, that there be more than one kind of justice and equity? Or that honour and probity be qualities, of such an accommodating nature, that, like the venal sycophants of a court, they will suit themselves at all times to the interest, of the prevailing party? Does not the very idea of a right whether possest by an individual or by a Society, imply that of a correspondent obligation? And can a nation therefore, have a right to form treaties or enter into contracts of any kind, without being held by every bond of justice to the performance?
          The contracted bosom, which was never expanded, by the warm and generous feelings of benevolence and philanthropy, may slight all public engagements for the sake of a paltry profit, but to a mind not bereft of every virtuous sentiment, it must appear that if any obligations can be more peculiarly solemn than others, they must be those for the performance of which, the honour, not of one individual, but of millions has been pledged: and to a person whose views extend beyond the narrow compass of a day, every breach of public faith must appear equally repugnant to every principle of equity and of policy. Survey the faithful page of history, peruse the annals of the civilized world, and you will always find, that the paths of rectitude and justice, have ever been to a nation the paths of wealth and greatness, as well as of glory and honour: that public credit has ever been the foundation, upon which the fabric of national grandeur has been erected.
          So long as the grecian states adhered inviolably to the bonds by which they were connected, the innumerable armies of the Persian despot, only served as trophies to adorn their victories: when a disregard to their public faith, with its inseperable companion, Discord, crept in among them, they soon fell, an easy prey to the ambition of a less powerful tyrant.
          Rome, the imperial mistress of the world, exhibits to our view the most illustrious example of the grandeur to which a nation may arrive, by a sacred regard to public faith: it was not by the splendor of her victories, it was not by the pageantry of her triumphs that she extended her dominion over the submissive world: but it was by her insuperable attachment to the laws of justice and equity; and her punctilious observance of all the contracts in which she engaged. On the other hand, the disastrous fate of Alba, and of Carthage, the faithless rival of the roman power displays the melancholy consequences of an unjust system of policy in a Nation.
          In modern times, Britain attacked at once, by the united power of four mighty nations, and born down by the load of an enormous debt, exhibits an example, of national honour, for the admiration of the world, and for the imitation of the american States. The punctual observance of every agreement, and the scrupulous fulfillment of every contract are the only props which have supported, the sinking reputation of that ill fated kingdom. This alone has arrested the progress of threatening conquest, and suspended the uplifted arm of ghastly Ruin.
          In this country, I am persuaded there yet exists a spark of patriotism, which may still rekindle a vivid flame. On you, ye lovely daughters of Columbia, your country calls to revive the drooping public spirit: Without recurring to the examples of distant ages, let me only recommend to you, to imitate yourselves: you have already given ample proofs that the patriotic virtues, are not confined to man: Nature it is true, has not formed you, to tread the rugged paths of active life: but your’s is the nobler influence of the mind: tis your’s to encourage with the smiles of applause every virtuous undertaking, and when the warrior returns from the field of battle with the laurel in his hand, ’tis your’s to twine it round his head. Oh! may you every instill into the tender mind the principles of liberty and of patriotism; and remember that the man who can violate his country’s faith, must ever be regardless of his own.
          Suffer me, my friends and class-mates to address you upon this interesting subject. Warm’d by that friendship, which will ever be the pride, and comfort of my life, I can attest the sentiments of honour and integrity which I have ever heard you express. To recommend to you a spirit of patriotism, and of public zeal would be needless; I can therefore only exhort you, when you shall be advanced upon the theatre of the world; when your Country shall call upon you, to assist in her Councils, or to defend her, with your fortunes and your lives against the sword of Invasion, or against the dagger of Oppression, to retain those severe republican virtues, which the pamper’d minion of a tyrant may deride, which the debilitated slave of luxury may dread, but which alone can effectually support the glorious cause of Freedom and of Virtue. Above all, may your ruling passion ever be to preserve pure and immaculate the reputation of your Country. May an insuperable attachment to this, ever shine forth in your actions, ever be the favourite theme of your discourse: for it may safely be asserted, that all the distresses in which the commonwealth is involved, are immediately connected, with the loss of our national credit, and that of an invincible resolution to abide, by all the agreements to which we have consented, were display’d in the conduct of our citizens in general, we should soon rise superior to every temporary evil: gentle Peace, and smiling plenty would again appear and scatter their invaluable blessings round the happy land: the hands of Commerce would recover strength and spread the swelling sail: arts and manufactures would flourish here, and soon would vie with those of Europe, and, Science here would enrich the world, with noble and useful discoveries. The radiant Sun of our union would soon emerge from those thick clouds, which obscure his glory, shine with the most resplendent lustre, and diffuse throughout the astonished world, the brilliant light of Science, and the genial warmth of freedom. Our eagle, would soon extend the wings of protection to the wretched object of tyranny and persecution in every quarter of the globe.
          The Muses, disgusted, with the depravity of taste and morals which prevails in Europe, would soon take up their abode in these blissful seats of liberty and peace: here would they form historians who should relate, and poets who should sing the glories of our country.
          And shall we from a sordid motive of self-interest forego all these advantages? Shall we draw upon our country the execrations of injured foreigners? Shall we deprive the man, who nobly fought and bled to establish our freedom, of that subsistence which he no longer can procure? Or shall we reduce his mourning widow and his orphan child to beggary, as a reward for his services? Forbid it ye powers, who are the protectors of innocence and virtue! May a detestation of so base a principle, be engraved upon the heart of every american! May it be expressed in the first accents of the lisping infant, and in the last words pro­nounced by the faltering voice of age! And may national honour and integrity distinguish the american commonwealths, till the last trump shall announce the dissolution of the world, and the whole frame of nature shall be consumed in one universal conflagration!
         
        
       
       The performance, as well as several others, was honour’d with a mark of approbation from the audience: after the conference, between Amory, Lloyd and White, the four following parts were omitted: the mathematical performers then delivered up their parts to the governor, and the morning exhibitions were closed with the english Oration by Freeman, who perform’d extremely well, and with general applause. We then return’d in procession to the hall, where the dinner had been provided, and where according to custom, we attended them: after dinner a psalm was sung, and Bil: Abbot served as deacon: after the ceremony was over I return’d to my chamber, where I found some of my company at dinner. It was near three when we left the meeting house before dinner: and at about five, we return’d thither in procession again, but with the candidates for masters degrees. The president spoke a farewell address to our class in latin which was clap’d: this was followed by Mr. Stedman’s english oration, which was as good as I expected from him. We then proceeded to the ceremony of taking our degrees. That of batchelor of arts was conferr’d on the following persons.
       William Lovejoy Abbot.
       Abiel Abbot
       John Quincy Adams
       Jonathan Amory
       Samuel Angier
       Benjamin Beale
       James Bridge
       Josiah Burge
       John Chandler
       Thomas Chandler
       Gardner Leonard Chandler
       Caleb Child
       William Cranch
       Peter Eaton
       Oliver Fiske
       John Forbes
       Bossenger Foster
       Nathanael Freeman
       Timothy Fuller
       Thomas Hammond
       Thaddeus Mason Harris
       Walter Hunnewell
       Joseph Jackson
       Asa Johnson
       William Samuel Judd
       Samuel Kellogg
       Ephraim Kendal
       Nathanael Laurence
       Ebenezer Learned
       Moses Little
       James Lloyd
       James Lovell
       
       William Mason
       Daniel Mayo
       Samuel Mead
       Ephraim Morton
       Hezekiah Packard
       John Phelps
       Nathanael Shephard Prentiss
       Samuel Putnam
       Isaac Rand
       John Sever.
       Solomon Vose
       John Jones Waldo
       Francis Welch
       Leonard White
       Samuel Willard
       Samuel Williams.
       Barron, Cushman and Whitney, will be obliged to wait till they can get money to discharge their bills. Bridge, John Chandler, Lovell, Waldo, and Williams, were declared to be necessarily absent so that in fact there were only 43 of us who really went through the ceremony. When we had return’d to our seats, the candidates for the master’s degree went through in the same manner; after which the latin valedictory Oration was pronounced by Mr. Timothy Williams. The whole was closed by a prayer from the President. We then conducted the government of the State and of the University, to the President’s house, where we left them; and return’d to college. I found our chambers as full of company as they could hold and was complimented and flattered on every side.
       One such day every year, would ruin me. However; I still think that all the advantages of a public Commencement proceed from a gratification of vanity: and if this passion is foster’d in two or three persons it must be mortified in many others; and may therefore very probably do more harm than good.
       All our company was gone at about 9 this evening; and at about 10, I retired to bed.
      
      
       
        
   
   See entry and notes for 17 May (above).


       
       
        
   
   In JQA’s draft, the lines “luxury and dissipation... beneath the surface” read as follows: “and altho’ the spirit of extravagance and luxury, which had disgraced was advancing with such rapid strides in this Commonwealth, has been checked, by the infallible hand of Necessity, yet it is far from being progress’s baneful influence is rather impeded“obstructed” is written above “impeded” than effectually stopped suppressed” (M/JQA/46, Adams Papers, Microfilms, Reel No. 241).


       
       
        
   
   Followed in JQA’s draft by these words: “which serve to promote not only the honour, but the real prosperity of nations as well as of individuals” (same).


       
       
        
   
   The draft version reads: “without affecting the dissimulation of hypocrisy” and “promises” for “engagements” (same).


       
       
        
   
   Alba Longa, an ancient city near Rome which lost its primacy in Latium when it was destroyed by the Romans in the 7th century B.C.


       
       
        
   
   Followed in the draft with “and this alone, has as yet prevented their final and total ruin” (same).


       
       
        
   
   The following two paragraphs and part of the third are not in the draft, which reads: “But without going any further than our own Country, it may safely be asserted, that all the distresses in which this commonwealth is involved . . .” (same).


       
       
        
   
   The remainder of this paragraph and the next are not in the draft (same).


       
       
        
   
   Besides the copy printed here and the draft already mentioned, the Adams Papers contain two other copies of this oration: one, separately filed under the date of 18 July, endorsed by JA in advanced age, which was possibly enclosed in JQA’s letter to AA, 1 Aug. (Adams Papers); and another undated copy (M/JQA/46) with MS changes and additions which indicate that it was the copy JQA enclosed with his letter of 30 July to Jeremy Belknap (MHi: Belknap Papers) in reply to Belknap’s proposal to print the oration in the Columbian Magazine. Only the original draft has substantive differences from the others, as indicated in the notes above.


        
   
   Almost immediately after hearing JQA’s commencement oration, Belknap asked to have the oration published in the Philadelphia periodical. “Highly honoured” by Belknap’s solicitation, JQA sent him a copy and seemed willing, albeit cautiously, to have it published, provided that the commencement poem of his classmate Thaddeus Mason Harris also be included, since “it might with reason perhaps be considered a mark of presumption in me to assume a distinction, which others, much more meritorious, had declined through modesty.” He also requested that Belknap have it printed anonymously. Unable to secure a copy of Mason’s poem, Belknap asked JQA to soften his restrictions. “Can your Modesty suffer by yielding to a proper solicitation, especially if the publication be prefaced with a hint of the difficulty with which a Copy was obtained for the Press?” Belknap also urged him to reconsider suppressing his’ name, arguing that Harvard would be denied its honor, that “the friends of Liberty and Virtue will have the farther Satisfaction to see the features of the Parent in the Son,” and that the “Country will have a pledge of a succession of abilities in the same Family still to aid her Cause and espouse her Interest” (3 Aug., Adams Papers). After several days of reflection JQA wrote to Belknap reaffirming his desire not to be singled out from among his classmates, but in the end left the whole matter up to Belknap. Again he raised the objection of using his name and of the difficulty in obtaining a copy, but then, as before, expressed confidence in the minister’s judgment (6 Aug., MHi: Belknap Papers). In his Diary that day, he fatalistically observed that he had “ventured upon a step, which perhaps some persons may censure,” but one which he felt he could, with justification, take. The piece was published in the September issue and appears at 1:625–628, with only minor changes in spelling and grammar from the Diary copy.


        
   
   Belknap’s gentle cajolery contrasted sharply with the adverse comments JQA received at the hands of two Boston newspapers. The Massachusetts Centinel of 21 July described JQA’s oration “upon a well chosen subject” as performed “in a manly sensible and nervous style of eloquence,” but found that “the publick expectations from this gentleman being the son of an Ambassador, the favourite of the officers of the College, and having enjoyed the advantages of European instruction, were greatly inflated.” “The performance justified the preconceived partiality,” it noted; “He is warmly attached to the republican system of his father and descanted upon the subject of public justice with great energy.” Still the Centinel found Freeman “superior in style, elegance and oratory.” Indirectly more damning, however, was a remark in the Boston Gazette of 23 July. While finding JQA’s adherence to the republicanism of his father not unusual and defending the young orator from the “bombastic, inflated and ridiculously partial account” of the Centinel, Aristides, the Gazette’s writer, concluded his article with apparent reference to JA’s recently published A Defence of the Constitutions of the United States of America by stating that “it is truely singular to see certain people whose whole importance has been created by the partiality of their countrymen, affect to decry the merits of a democracy because forsooth they cannot be noblemen.” JQA’s oration could not escape the criticism reflected in the worsening social, economic, and political conditions of what he himself described as the “critical period.”


        
   
   In spite of the political crossfire, JQA long maintained that the delivery of his commencement oration was “one of the most memorable events of my life.” When George M. Dallas, son of the former editor of the Columbian Magazine, returned the Belknap copy to JQA in 1822, the author “reperused” it, “now with humiliation; to think how proud of it I was then, and how much I must blush for it now” (JQA, Diary, 7 Oct. 1822, MemoirsMemoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.  , 6:77).


       
      
      

      19th.
      
      
       Rose early this morning.
       The booths and tents before the colleges continue standing as yet, but the chief of the genteel company is gone. From the contrast between the appearance of objects yesterday and this day, every thing looks at present dull: and the idea of bidding a long and last adieu to all my classmates and fellow students, and of quitting these scenes so pleasing to the heart; presses upon me with double force at this time: I endeavoured however to shake off these unpleasing Sensations, by frequently changing the scene and the company. Breakfasted and dined with Mr. Andrews, and pass’d a sociable evening at Mr. Wigglesworth’s.
      
      

      20th.
      
      
       Very few of the Class remain yet in town. At about 11 I went with Willard, and took a cold breakfast with Forbes: between 12 and 1.1 set out for Boston. Mr. Pickman was at my chamber for about an hour before I came away; he has a brother who passes examination this day for admission.
       Dined at Mr. Foster’s in Boston; and after paying several visits, set off for Braintree, at about 5 o’clock, and arrived there between 7 and 8. Found Parson Wibird and Mr. Tufts at Mr. Cranch’s.
       And thus the great business of Commencement is compleated; and as happily as I could have expected personally; though I feel for my three classmates who were obliged for the present to forfeit their degrees. Charles and Tom, are to return to-morrow.
      
      

      21st.
      
      
       Pretty much fatigued, after all the business of the week. Charles and Tom came from Cambridge this afternoon: my Cousin, went to Boston in the morning, and return’d with his father at night.
      
      

      22d.
      
      
       Staid at home from meeting the whole day, and was busily employ’d in writing; and yet have not been able to get letters ready to sail by Captain Folgier, who proposes sailing very soon for London.
      
      

      23d.
      
      
       Beale paid us a visit this forenoon, and dined with us all at Mr. Apthorp’s: where we likewise past the afternoon. There is a degree of singularity, running through all this family: I never feel myself under so much restraint any where as in that house: Mr. Apthorp, is disgusting by his eternal admiration of every thing that is english. His lady is agreeable; but perhaps too pointedly civil and polite, to make company perfectly easy: Betsey is sensible and amiable; but extremely diffident and remarkably silent. I know not why, but I believe I never could be sociable with her: Charlotte is more talkative, and at first view more pleasing: but she is affected and fantastical, and in her manners amazingly stiff, and unpliant. In short they are different from the rest of the world and as such I must always view them.
       George Blake was over here this afternoon.
      
      

      24th.
      
      
       Went out in the morning with young Quincy, and My brother Tom, on a shooting party: we went down on the marshes and had very good sport.
       Lost the afternoon in idleness: Charles went over to Weymouth.
      
      
       
        
   
   Probably Josiah Quincy III, a classmate of TBA’s, later a congressman, mayor of Boston, and president of Harvard (Robert A. McCaughey, Josiah Quincy, 1772–1864: The Last Federalist, Cambridge, 1974).


       
      
      

      25th.
      
      
       Was all the forenoon again on the marshes, with my cousin and my brother Tom: Charles set out this morning for Haverhill. I wrote but little this day, and lost all the afternoon.
       Rainy and foggy weather.
      
       

      26th.
      
      
       Employ’d myself the whole day in writing. Dr. Tufts was here in the forenoon. I am now waiting here, and preparing for a tour of three or four weeks, before I take up my final abode at Newbury.
      
      

      27th.
      
      
       Wrote all the forenoon. In the afternoon I read a novel, which arrived from England by the last vessel. The title is Louisa, or the cottage on the moor. It is light and airy like most novels. The stile is rather unequal; in some places pretty, and in others very defective: it appears to be a lady’s stile. There are no marked characters in it; and very little acquaintance of human life. In short this novel cannot give instruction but it will, entertainment: the story is interesting, and affecting. The incident of Danvers’ carrying off Louisa, from Dover is theatrical, and related with more circumstances of probability than are usual in Scenes of that kind, but it must be confest that probability is but little consulted in the general course of the story. I imagine it is the production of a lady, and that is sufficient to screen it from the severity of criticism.
      
      
       
        
   
   By Elizabeth Helme, 2 vols., London, 1787.


       
      
      

      28th.
      
      
       Writing all the forenoon. In the afternoon I went out, with my brother Tom, upon a shooting party: indifferent sport. Somewhat fatigued in the evening. I sit down every day to write journal, but here events in general are so trifling, that a relation of them is not worth committing to paper: and as to sentiment, there is nothing here to raise it in the mind; if I had a brain as fertile as that of some of my friends I could write without a subject, and fill up page after page, upon nothing: but gifts of this kind are very partially distributed; and I was never yet able to write without knowing upon what. I frequently think hour after hour, and with a great deal of pains endeavour to call up some wise reflection or observation, but so sure as I attempt this I always find, that some wild association of ideas, will carry me off in a tangent, and after half an hour’s reverie, I awake, and am almost ready to ask myself where I am. At present I am a mere cypher in creation; without any employment and without any character: when I get to Newbury I expect the study of the Law, will furnish me with something to say.
      
      

      29th.
      
      
       Attended parson Wibird the whole day. He recommended very highly humility, or spiritual poverty; his sermons were I thought, better than usual. Miss Sarah Taylor, a young lady between 60 and 70 years old dined here this day. I have seen, when I was a child in books of fairy tales, figures very much like this lady, astride upon a broomstick riding Jehu-like through the air. This is a sufficient description of her person, and as to her mind, it will be enough to say that she has been a genuine old maid, these forty years.
      
      

      30th.
      
      
       Writing all day. Dr. Tufts was over here in the afternoon. Weather very cold; a fire in dog-days seems quite unnatural; but is very comfortable at present.
      
     